Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 October 29, 2013 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re: Aquila Municipal Trust (File Nos. 33-1857 and 811-4503) Ladies and Gentlemen: On behalf of Aquila Municipal Trust, a Massachusetts business trust (the “Registrant”) and pursuant to Rule 497(c) under the Securities Act of 1933, as amended, attached for filing are exhibits containing in interactive data format the risk/return summary information that appears in a supplement dated October 11, 2013 to the Prospectus relating to Aquila Tax-Free Trust of Arizona, Aquila Tax-Free Fund of Colorado, Aquila Churchill Tax-Free Fund of Kentucky, Aquila Narragansett Tax-Free Income Fund and Aquila Tax-Free Fund For Utah (each, a “Fund”), each a series of the Registrant. Any questions or comments relating to the filing should be directed to the undersigned at (617) 951-8458 or Toby R. Serkin at (617) 951-8760. Sincerely, /s/ Jeremy B. Kantrowitz Jeremy B. Kantrowitz
